Title: From Alexander Hamilton to Jedediah Huntington, 21 April 1790
From: Hamilton, Alexander
To: Huntington, Jedediah


Sir
Treasury DepartmentApril 21st. 1790.

Herewith you have Copy of the Act for the establishment and support of lighthouses beacons, bouys and public piers. Amongst other things contained in it you will perceive that it is made the duty of the Secretary of the Treasury to provide by Contracts to be approved by the President of the United States for rebuilding when necessary and keeping in repair the Lighthouses, beacons, buoys & public piers in the several States; and for furnishing the same with all the necessary supplies; and also to agree for the Salaries, wages, or hire of the person or persons appointed by the President, for the Superintendance and care of the same.

I have now to inform you that the President of the United States has been pleased to commit to you for the present the general care and superintendance of the establishments of the above description within the State of Connecticut. Your Agency will peculiarly extend to the keeping in repair those establishments, and furnishing them with the necessary supplies, which you will observe the law contemplates being done by Contracts; by which were probably intended, Agreements for certain fixed periods of time at determinate rates. This with regard to supplies it is presumed will be easy and proper; but it will not I apprehend be practicable with regard to repairs which are too casual to admit of an Estimate accurate enough to be the ground of previous contract, they must be provided for as occasions arise, and wherever the thing admits of delay to send on Contracts which are made, to me for ratification.
With respect to the pier and buoys at Newhaven, as they are represented to be private property no expence must without further directions be incurred on their Account.
The accounts for your disbursements with the requisite Vouchers must be rendered at the Treasury for settlement at the expiration of every quarter; at which time it will be proper to make a report of the State of the establishment under your direction.
You will observe however that the expences of the establishments in question are only to be defrayed by the United States to the fifteenth day of August next, if the respective States do not in the mean time make cessions of them to the United States. I do not learn that Connecticut has yet made such cession. Therefore your contracts for the present must not go beyond the above mentioned day.
With regard to such inferior Agents as may be requisite, you will adjust the allowance according to your judgement of what is right having regard to former practice and consulting œconomy, and you will transmit me a Statement. Your own compensation will be regulated hereafter.
I am, Sir,   Your Obedt. servant
Alex HamiltonSecy of the Treasy Jedediah Huntington esqrNew London.

